Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 28, 2017

The Court of Appeals hereby passes the following order:

A18I0008. JOHN KEITH WHITE et al. v. NICHOLLE JEANETTE GENS.

      In this quiet title action, plaintiff Nicholle Jeanette Gens and the defendants
filed cross-motions for summary judgment on the defendants’ counterclaim for
reformation of a deed based upon a mutual mistake of fact. The trial court granted
the plaintiff’s motion and denied the defendants’ motion, finding that the
counterclaim failed as a matter of law because the defendants did not present
evidence as to how or why the alleged mistake occurred. The defendants seek
interlocutory review of this ruling.
      Under OCGA § 9-11-56 (h), the grant of summary judgment on any issue or
as to any party is reviewable by direct appeal. See City of Demorest v. Town of Mt.
Airy, 282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Whiddon v. Stargell, 192 Ga. App.
826, 827-828 (386 SE2d 884) (1989). We will grant a timely application for
interlocutory appeal if the order complained of is directly appealable and the
applicant has not already filed a timely notice of appeal. See Spivey v. Hembree, 268
Ga. App. 485, 486 n.1 (602 SE2d 246) (2004).
      Accordingly, this interlocutory application is hereby GRANTED.                          The
defendants shall have ten days from the date of this order to file a notice of appeal in
the trial court. If they have already filed a timely notice of appeal from the order at
issue here, they need not file a second notice. The clerk of the trial court is directed
to include a copy of this order in the record transmitted to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/28/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.